108 N.J. 642 (1987)
532 A.2d 226
IN THE MATTER OF THE CAMDEN COUNTY 1987 JUDICIAL BUDGET IMPASSE.
The Supreme Court of New Jersey.
August 3, 1987.
This matter arises from the Court's grant of the Camden County Board of Freeholders' petition for review of the Assignment Judge's recommended disposition of the 1987 budget impasse between the Assignment Judge and the County. The County's 1987 budget of $176,076,509 included an appropriation for the judiciary of $8,248,353; the Assignment Judge's recommended disposition was to increase that appropriation by $833,838 for a total judicial appropriation of $9,082,191. Upon this Court's grant of the County's petition and pursuant to Rule 1:33-9(d), the Chief Justice appointed a panel to which the matter was referred. The Court has received and considered the transcript of the proceedings before the panel, the panel's report and the exceptions thereto filed by both the Assignment Judge and the County. After consideration of these materials, the Court finds further written response and oral argument unnecessary.
The Court agreeing with the ultimate financial recommendations of the panel (except for $46,063 for funding certain vacancies no longer in dispute), it is on this 3rd day of August, 1987, ORDERED:
1. That the Assignment Judge's requested increase of $833,838 over the County's 1987 appropriation for the judiciary is hereby reduced to $315,046, making the judiciary portion of the 1987 Camden County budget $8,563,399; and
2. That the amount thus appropriated by the County for the judiciary shall not be diminished in order to comply with N.J.S.A. 40A:4-45.4 (the "cap law"), such compliance to be achieved by such other measures as may be determined by the County.
The Court will deliver an opinion explaining its conclusions herein. This Order, however, shall take effect immediately.